 MOVIE STAR, INC., ETC.319Movie Star,Inc.;Movie Star of Poplarville,Inc.;Movie Star ofMagnolia,Inc.;Movie Star of Purvis,Inc.;Movie Star ofEllisville, Inc.;Movie Star of Collins,Inc.;Movie Star ofSumrall,Inc.andInternationalLadies Garment WorkersUnion,AFL-CIO.Case No. 15-CA-2154.December 10, 1963DECISION AND ORDEROn August 1, 1963, Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.The Trial Examiner further found that the Respondentshad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that such allegations be dismissed.Thereafter, the Respondents and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case,2 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications statedbelow.1.We agree with the Trial Examiner's findings that the Respond-ents engaged in a course of conduct which interfered with, coerced,and restrained the employees in violation of Section 8 (a) (1) of theAct.In addition, we find merit in the General Counsel's exceptionto the Trial Examiner's failure to find that Respondents also violated8(a) (1) by assisting employees to withdraw from the Union.Therecord establishes that employees were not only provided with officefacilities, including paper, pens, and pencils, but they were also ad-vised as to the manner in which to reject their membership in theUnion.The record further reveals that, at one plant, prepared type-written forms were handed to employees and one employee, who'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning,and Brown],2We have made an independent review and analysis of the record herein and are satis-fied that the findings and conclusions of the Trial Examiner which we have adopted, in-cluding her credibility resolutions, are fully supported by the evidence.Accordingly, wereject aswhollyunwarranted the Respondents'assertion that the Trial Examiner wasbiased and prejudicedWe also deny the Respondents'request to argue this matter orallybefore the Board.145 NLRB No. 37. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDmerely requested termination of dues deductions from her paycheck,was instead given a form to sign which also included a statement thatshe no longer wished to belong to the Union.Under all the circum-stances herein, when viewed in conjunction with Respondents' ap-peals to employees to withdraw from the Union, we are convincedthat Respondents' conduct constituted more than mere ministerial aid.Accordingly, we find that Respondents' assistance in effectuating thewithdrawals was violative of Section 8 (a) (1) of the Act.32.The Trial Examiner found, and we agree, that Respondents' let-ter of August 13, 1963, the so-called Herman letter, which was dis-tributed and read to employees on the following day, was an attemptto bargain directly with employees and undermine the Union's statusas collective-bargaining representative in violation of Section 8 (a) (5)and (1) of the Act.As Respondents' unlawful acts of interference,restraint, and coercion, as set forth in detail in the Intermediate Re-port, occurred prior and subsequent to the publication of this letter,we find that the letter, in the context of these contemporaneous un-fair labor practices, manifested Respondents' clear intent to thwartthe purposes of the Act by avoidance of their statutory duty to bar-gain in good faith.We also find, contrary to the Trial Examiner, that Respondentsviolated Section 8 (a) (5) and (1) of the Act, by failing to furnish theUnion with records in support of the Respondents' claim that to grantthe Union's wage demands would adversely affect its competitive posi-tion.While the Trial Examiner found that the Respondents agreedto furnish such records on August 7, 1962, she concluded that theirfailure to do so was due to a breakdown in negotiations and, there-fore, did not constitute bad-faith bargaining.We do not agree. Itis obvious that the Respondents were not expected to comply withthe Union's request by the following day when the parties met duringa bargaining session.However, it was the Respondents' unlawfulconduct, described above, which dissipated the Union's majoritystatus.Thereafter, at the scheduled bargaining meeting of Au-gust 28, the Respondents refused to negotiate further with the Unionbecause of its lack of majority status.Accordingly, as the breakdownin negotiations was caused by the Respondents' unlawful acts, theywere not relieved of the duty to supply the Union with the wage datain compliance with their earlier agreement.4Finally, for the reasonsgiven by the Trial Examiner, we also find that Respondents violatedSection 8 (a) (5) and (1) on and after August 28.3Winn-Dune Stores,Inc and Winn-Dixie Greenville,Inc.,128 NLRB 574, 580, 5884N L R.B. v. Trutt MfgCo , 351 U S. 149. MOVIE STAR, INC., ETC.ORDER321The Board adopts as its Order the Recommended Order of the TrialExaminer 5 with the following modifications :Substitute the following for paragraphs 1(b), 1(f), and 2(a), andthe corresponding language contained in the notices to be posted :1. (b) Urging and assisting employees to withdraw from theUnion and requesting employees to assist the Respondents in caus-ing other employees to withdraw from the Union.1.(f)Refusing to bargain collectively with the Union as theexclusive representative of all production and maintenance em-ployees employed at Respondents' Poplarville, Purvis, Ellisville,Magnolia, Collins, and Sumrall, Mississippi, plants, excludingall clerical, office, and professional employees, guards, foreladies,foremen, and assistants who perform no production work, andall other supervisors as defined in the Act, with respect to ratesof pay, wages, hours of employment, and other terms and con-ditions of employment.2. (a) Upon request, bargain collectively with the Union asthe exclusive representative of all employees in the aforesaid ap-propriate unit and embody any understanding reached in a signedagreement; and, upon request, furnish the Union with suchrecords and other relevant material in support of the Respondents'claim of their inability to pay the wage increases requested bythe Union, in order to enable the Union to discharge its func-tions as the statutory representative of Respondents' employees.5 The Recommended Order Is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat the Respondents, Movie Star, Inc ; Movie Star of Poplarville, Inc ; Movie StarofMagnolia, Inc. ; Movie Star of Purvis, Inc. ; Movie Star of Ellisville, Inc ; MovieStar of Collins, Inc.; Movie Star of Sumrall, Inc, their officers, agents, successors,and assigns, shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by International Ladies Garment Workers Union, AFL-CIO,on August 31 and October 24, 1962, the General Counsel, acting through the ActingRegional Director for the FifteenthRegion, issueda complaint on December 21,1962, alleging that the Respondents had engaged in conduct which violated Section8(a)(1) and(5) of the Act. In their answer, Respondents admitted certainallegationsof the complaint, such as the commerceallegations,but denied thecommission of any unfair labor practices.Thereafter, pursuant to due notice, a hearing was held before Trial ExaminerRosanna A. Blake at Hattiesburg, Mississippi, on February 19, 20, 21, and 22 andMarch 4 and 5, 1963.All parties appeared and were represented by counsel and734-070-64-vol. 145-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere given full opportunity to be heard, to examine and cross-examine witnesses,and to present oral argument.All parties filed briefs.'Having considered the entire record in the case, the briefs filed by the parties, andfrom my observation of the witnesses while testifying, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FACTS; THE LABOR ORGANIZATIONINVOLVEDDuring the 12-month period prior to the issuance of the complaint,a representativeperiod,Respondents,in the course and conduct of their business at Poplarville,Mississippi,purchased and received goodsand materials valued in excess of$50,000which wereshipped directly to Respondents in the State of Mississippi from pointsoutside the State of Mississippi;in the course and conduct of their operation atPurvis,Mississippi,performed services for and sold finished products valued inexcess of$50,000 to customers located outside the State of Mississippi;in the courseand conduct of their business at Ellisville,Mississippi,performed services for andsold finished products valued in excess of $50,000 to customers located outside theState of Mississippi;in the course and conduct of their business at Magnolia,Mississippi,performed services for and shipped finished products valued in excessof $50,000 to customers located outside the State of Mississippi;in the course andconduct of their operations at Sumrall, Mississippi,performed services for and soldfinished products valued in excess of$50,000 to customers located outside the StateofMississippi;during the period from June 1 to August 30, 1962, Respondents inthe course and conduct of their business at Collins, Mississippi,purchased andreceived goods and materials valued in excess of$17,570, whichwere shipped directlyto Respondents in Mississippi from points outside that State.Uponthe foregoing facts, Respondents admit and I find that they are engagedin commerce within the meaning of Section 2(6) and(7) of the Act.The InternationalLadiesGarment Workers Union,AFL-CIO,referred to hereinas the Union,is a labor organization within the meaning of Section 2(5) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Respondents, which are usually referred to herein collectively as the Companyor the Respondent, are a parent corporation and six wholly owned subsidiaries.They are engaged in the production and distribution of ladies' and children's lingerieand operate plants in Poplarville, Ellisville, Purvis, Magnolia, Collins, and Sumrall,all in Mississippi.2Milton Herman, who is president of the parent company and chairman of theboard of each of the subsidiaries involved herein, determines the labor policies ofeach.He has his office in New York. James Hale, who has his office at Poplarville,is the general manager of the six Mississippi plants and manager of the Poplarvilleplant which is by far the largest of the group.Each of the other plants has aresident plant manager.The cutting, packaging, and shipping for all of the plants are performed atPoplarville which also operates a sewing room.The other five plants are engagedprimarily in sewing.Itwas stipulated at the hearing that all production and maintenance employees atthe six plants,as a group,constitute a unit appropriate for collective bargaining.Itwas also stipulated that James Hale, Warren Baker, Josie Henderson, VedaCarlisle,Thelma Myrick, Clarette Monk, Sidney Ryals, Katherine Smith, LexieMiller,GeorgiaMorris,VirgieGarrett,Wilma Smith, and Addie Lumpkin aresupervisors within the meaning of Section 2(11) of the Act.B. The collective-bargaining negotiations through August 8, 1962The Company and the Union had been parties to a series of collective-bargainingcontracts since about 1950.The last contract, which was executed on July 1, 1959,and expired on September 1, 1962,3 was applicable to the employees at Poplarville,i Respondents' motion to correct the transcript is granted as is also its motion to admitinto evidence Its exhibit No 55.2Unless otherwise stated, all plants referred to in this report are located in Mississippi.3Although this contract expired by its terms on July 1, 1962, it was extended for60 days by oral agreementUnless stated otherwise, all the events described in thisreport occurred in 1962. MOVIE STAR, INC., ETC.323Purvis,Magnolia, and Ellisville.Itwas never put into effect at the Sumrall andColins plants which began operations after July 1, 1959.Negotiations toward a new agreement began in the spring of 1962.The Union'schief spokesman throughout was its southeastern regional director, Elmer T. Kehrer.Itwas also represented at the formal meetings by Russell McMahan, business agentfor the four locals to which the employees at Poplarville, Purvis, Ellisville, andMagnolia belong, and an employee committee from each local.4Melvin Salbergwas the chief negotiator for the Company.Board Chairman Herman, GeneralManager Hale, and Mrs. Betty Krayosky, president of each subsidiary, were presentfor the Company at some of the meetings.The parties met for the first time on March 9. It was a short meeting and noproposals were presented although Kehrer suggested that since the Company nowhad six plants in Mississippi and two in Puerto Rico, any agreement reached shouldfollow the form of the Union's national agreement. Salberg replied for the Com-pany that he was not familiar with the national agreement and Kehrer offered tosend Salberg a copy and did so in late March.5The Union's demands covered a wide range of subjects such as higher wages,shorter hours, seniority, additional paid holidays and vacations, and employer con-tributions to various funds such as retirement and severance pay.Also includedwere requests that the new contract (if any) apply to the Sumrall and Collins plantand recognition of the Union as the bargaining representative of the two shopsrecently acquired by the Company in Puerto Rico.As negotiations progressed, theCompany made numerous counterproposals and the Union reduced its demands ina number of areas.Agreement was reached on at least some matters, includingcoverage of the employees at the Sumrall and Collins plants.It is clear that if the Company had granted the Union's demands, its costs wouldhave been increased although the parties differed on how great the increase would:beeFrom the outset, the Company expressed concern about the effect on its com-petitive position if it granted the Union's demands which it contended were excessiveand out of line. Salberg reminded the Union that the Company produced low-priceline products and stated that it had recently lost a number of accounts-such asPenney's and Newberry's-to competitors. The new contract, Salberg insisted, "mustbe one that would not damage the Company any more in competition than it hadalready sustained."When Kehrer asked if it were not true that the Companywas "doing very well," Salberg conceded that the Company had expanded butasserted that "comparing 1962 with prior years, the Company's profit picture . . .had depreciated."The parties met twice on both August 7 and 8. The Union presented what itcharacterized as new or additional proposals but the Company claimed that theywere not materially different from those the Union had made at earlier meetings.The Company, in turn, made what it claimed was a better offer-from the Union'spoint of view-than it had previously made and stated that it was as much as itcould offer under all of the circumstances and stay competitive.The Union, how-,ever, rejected the Company's offer.By this stage in negotiations, it was apparent thatthe chief points of disagreement were the Union's position that at some point dur-ing the 3-year term of the contract, the workweek would be reduced to 35 hoursand the minimum wage rate would be raised to $1.40 an hour.?'The employees at Purvis are members of Local 448, those at Poplarville belong to'Local 507, those at Ellisville belong to Local 578, and those at Magnolia belong toLocal 5945In its brief, Respondent attacks Kehrer's credibility because be did not mention theMarch 9 and other meetings testified to by Salberg It is clear from the record thatKehrer confined his testimony on direct examination to what may be termed the formalnegotiating sessions while Salberg included a number of informal meetings and con-ferences at which he, Kehrer, and sometimes others were presentSalberg's own notesmade during negotiations do not refer to the March 9 meeting or to some of the others,such as the one in New York in late June and one at the Atlanta airport in early MayAlthough Salberg's testimony supplies more details, there are few material differencesbetween has testimony and that of Kehrer.All credibility resolutions are based in partupon my observation of the demeanor of the witness while testifying6At one point, the Union estimated that the increase would be 7 or 8 percent. Accord-ing to the Company,the increase would be nearer 15 percent7Earlier in negotiations, the Union appeared to list as a "must" recognition by theCompany as the bargaining representative of the employees at the Company's two plantsinPuerto RicoI am convinced, however, that a contract would have been signed if.agreement had been reached on all of the provisions applicable to the Mississippi plants 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear that the prospects of early agreement were not bright when the partiesparted at the close of the second session on August 8. It is equally clear, however,that it was understood that they would meet again.Although no date was set,Kehrer said he would be "in touch" with the company representatives concerningthe date for the next meeting.C. The Company's August 13 letter to the employeesItwas stipulated at the hearing that the following letter from Board ChairmanHerman was read and copies distributed to the employees at Poplarville, Ellisville,Magnolia, and Purvis on August 14:AUGUST, 13, 1962.To James Hale, General Manager, Poplarville, Mississippi:Please convey the following information to the employees at our Poplarville,Ellisville, Purvis, andMagnolia Plants as promptly as possible.This informa-tion concerns our recent negotiation meetings in New Orleans with the ILGWUand is something that I feel our employees should know about immediately.As you know, our temporary agreement with the ILGWU expires at the endof this month.We have been negotiating for some monthsin aneffort toreach a new agreement.Competition in the lingerie business is very keen.Because we have been able to meet competition up to this time, we have beenable to provide, generally, steady work.If we are unable to meet competition,then the amount of work that we will get and that we can provide you in-evitably becomes less. In making our proposals to the union, we have homeinmind at all times that it is as important to youas it isto this Company thatwe be able to provide steady work to each of you. If our labor costs are sohigh that they are not competitive, or if we increase our fringe or other work-ing conditions so that it costs us more to produce our garments than it costsour competitiors to produce the same garment, we cannot sell it and wecannot give you work.We recognize, and it has always been our policy thatour employees are entitled to the same sort of progress in wages and fringesas is made by the employees in competitive plants. I have always taken theposition that I want to see the employees of our plants treated as well as theemployees in any of the Southern plants of our competitors.In the course of the negotiations with the union this year, we have hadmany proposals made to us by the union, most of which were pretty unrealisticand would not have left us in a position that we could stay competitive. If weaccepted them, it not only would make us non-competitive, but would alsoput us in a position of being able to provide you with less workand, in someinstances, with no work.I sat in on the meetings with the committee of the union in New Orleanslastweek.At that time I had given very careful consideration to all of theunion's proposals, to our own situation, and to the future of our plants, and, asa result of that, I came up with a final proposal on behalf of the Company whichismore expensive than what the present competitive market would warrant,but is still one which we could live with. If we can maintain a peaceful andprogressive relationship in our plants, as we have in the past, we can probablybe able to put into effect the increases that I have offered and still stay com-petitive.Iwant you to know in detail exactly what I have offered becauseI know it is a good offer and because I know that it is the best offer that wecan make from the Company's standpoint without lessening our ability to pro-vide you with steady work and without weakening our ability to compete withother Southern lingerie plants.We have made a proposal for a three-year Agreement which will provide asfollows:The foregoing is our proposal.We know it is a fair proposal and we knowit is equal to or better than those Contracts that the ILGWU has made in thepast year with our competitors in the South. It provides a basis which Ibelieve will enable us to continue to operate our plants and compete with otherlingerie plants in the South, and it does not, in any sense, lessen the policy thatwe have followed of enabling you to make steady advancement in wages andworking conditions. MOVIE STAR,INC., ETC.325The biggest item in dispute between us and the Union is the one that involvesthe Union demand that we cut our straight time work week from 40 hours to371/2hours, and ultimately cut our straight time work week to 35 hours. Iknow that this has been done in some dress plants in New York and in otherplaces where there is a surplus of labor and where there are a great many em-ployees who have to be laid off for lack of work.This sort of setup does notapply to the Lingerie Industry and has not generally applied in the South, evenin the Dress Industry.So long as we have to compete with these other plants,we cannot honestly afford to attempt to run on a 371/2 hour or 35 hour straighttime week and sell our goods at a price our customers will buy in preference tobuying the goods of a plant which produces them on a 40 hour straight timeweek.So,while this Union proposal may sound good on paper,itcan onlyhurt us and,by hurting us, hurt you.We are sympathetic to the idea in thoseplants where there is a shortage of work and an excess of workers,but cer-tainly that situation does not apply in our plants,and unless we let ourselvesget non-competitive it is not likely to apply in our plants.I have set out the details of the Company's proposal because I want you toknow how far-reaching it is.It is an expensive proposal from the standpoint ofthe Company and it involves a gamble on our part of being willing to commitourselves to this increased cost in the hope that by so doing we can avoid inter-ruption and interference with our production,which would work to the dis-advantage of you,as well as the Company.This is a good, fair,and reasonable proposal by the Company.I believe youwill approve of it and I hope that you will, after considering it carefully, urgethat it be approved when it is presented to you at Union meetings,which nodoubt will be called for the purpose of presenting the Company's proposal toyou.Sincerely,(S)MILTON HERMAN.D. The exchange of telegrams on or aboutAugust 22As statedsupra,at the close of the second bargaining sessionon August8,Kehrersaid he would get in touch with company representatives concerning the date foranother meetingA week or solaterKehrer triedbut was unable to reach BoardChairman Herman who had participatedin the August7 and 8 sessions.There-after,on August22, Kehrersent the following telegram to HermaninNew York:HAVE TRIED UNSUCCESSFULLY TO REACH YOU BY PHONE. AMAUTHORIZED TO INFORM YOU THAT WE SHALL APPLY PRINCIPAL"NO CONTRACT-NO WORK" UNLESS AGREEMENT REACHED BY FRI-DAY, AUGUST 31WE STAND READY TO MEET AT ANY TIME TOMAKE ATTEMPT TO RESOLVE OUR DIFFERENCES. FAILURE TOMEET WILL REST SQUARELY ON YOU.In reply, CompanyVicePresident and Treasurer Mollie Kaufman telegraphedKehrer:YOUR TELEGRAM TODAY ADDRESSED TO MR. MILTON HERMANHAS BEEN RECEIVED. WHEN YOU CALLED YESTERDAY YOUWERE ADVISED THAT MISTER HERMAN WOULD BE BACK ONTHURSDAY. THIS IS TO CONFIRM TO YOU THAT MR. HERMANWILL BE AVAILABLE BY TELEPHONE ON THURSDAY TO ARRANGEA MUTUALLY CONVENIENT DATE AND PLACE FOR MEETINGEVEN THOUGH HE HAS PREVIOUSLY MADE THE COMPANY'S FINALOFFER WHICH [IN] ALL RESPECTS WAS FAIR AND REASONABLEAND THE BEST THE COMPANY COULD MAKE UNDER ALL THECIRCUMSTANCES DISCUSSED AT PRIOR MEETING. A WORK STOP-PAGE ORSTRIKEIF ANY IS CALLED SHALL BE THE SOLE RESPON-SIBILITY OF YOUR UNION.Both telegrams were read to the employees at Poplarville,Ellisville,Magnolia,and Purvis on or aboutAugust 22.Thereafter,Kehrer talked with Herman and Salberg and a meeting was arrangedfor August 28 in New Orleans. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDE Employer conversations with individual employees during August 81.The conversations at the Poplarville plantAs statedsupra,James Hale is the general manager of all the Mississippi plants andhas his office at Poplarville.About the first of August, Hale asked employee JoyceDedeaux why the employees "didn't form a local union . . so [they] would haverepresentation at all times."Dedeaux, an officer of the local union and a memberof its bargaining committee, replied that the employees already had a union.On August 23, Hale called Dedeaux aside and told her, "I want you on my side."When Dedeaux asked what Hale meant, he said, "I want you out of the union."Dedeaux's answer was that she had signed a union card when she was first employedby the Company and had never had any complaints about the Union.Dedeauxalso told Hale that she did not "like the way [the Company] went about scaringthe ladies out of the Union."Hale wanted to know what Dedeaux meant and sheexplained that "The floorladies nearly scared the girls to death."Hale's answerwas, "Well, I still want you on my side."Dedeaux assured Hale that she was notgoing over to his "side" to which Hale replied, "Well, let the chips fall where theymay."Dedeaux countered with, "Well, they're falling all over the place now.The next day (August 24), Dedeaux's supervisor, Wilma Smith, asked Dedeauxwhy she did not get out of the Union.Dedeaux explained that she did not wantto and Smith reminded Dedeaux, "You know you have to work."Dedeaux agreedbut said she could work in the union as well as out of it 9Veda Carlisle is the head supervisor of the sewing department at Poplarville.About 9:30 a.m. on August 23, Carlisle went to employee Dorothy Archer and said,"Dorothy, I need your help and I need it bad.You have got to talk and talkfast and help us get these girls out of the union." 10After talking to Archer,Carlisle "went on down the line talking to other girls."About a week later, Supervisor Georgia Morris told Archer that she had to helpMorris get Archer's sister-in-law, Laura Ann Rester, out of the Union." "I want8All conversations set forth in this section occurred in the plants, usually during work-ing hours'The above findings are based on Dedeaux's testimony which I creditHale's denialthat the conversations testified to by Dedeaux occurred is not credited.Hale sought tomake it appear that he was completely uninterested in the fact that employees were with-drawing from the Union and assertedly told Purvis Plant Manager Josie Henderson thatemployee withdrawals from the Union were none of the Company's concern. Such in-difference with respect to a subject in which the Company had a legitimate interest andon which management representatives were clearly free to comment among themselves isso Improbable that I am unable to credit any of Hale's testimony concerning his con-versations with the employees about the UnionAlthough Smith denied Dedeaux's versionof their conversation, she admittedly asked Dedeaux whether she thought the Union wouldcall a strike to which Dedeaux allegedly replied that the Union had promised that therewould be no strike andthat she would not strike if one was called I do not credit Smith'stestimony in this respect or generally, in part because of her assertion that Hale told "us[the supervisors] time after time" not to talk to any employee about the UnionIt Isclear from Hale's testimony that he gave no such instructions to the supervisors.More-over, I do not believe that Dedeaux, an official in the local, would tell a supervisor thatshe would not participate in a strike if one was called. On the other hand, if Respondentcould cause Union Officer Dedeaux and other leading union adherents to defect from theUnion, it could seriously damage the Union's prestige. I also note in this connection thatIf the Company sought to cause employee defections, its efforts would necessarily be di-rected at union members10 The abovefindings arebased on the credited testimony of ArcherCarlisle testified'that she went to Archer about 9:20 a.m on August 14 and asked her to readHerman'sletter which was read to the employees later that day. She denied having said anythingelse to Archer about the Union. Sheexplainedher conduct on the ground that Archer had'been a supervisor at one time and she "felt" Archer would be interested in knowing theCompany's offerThere are approximately 450 rank-and-file employees in the Poplarville-plant andI do not believe that Carlisle would single Archer out for an advancereadingof the Herman letter, particularly since Carlisle knew the employeescouldget copies ofit a few hours later.U Archer testified that the above conversation occurred on August 30Morris testified'that she had a conversation with Archer in the "latter part of August" In whichRester'sunionmembershipwas discussed.Although Archer may have beenmistakenabout thedate, it is clear that Rester's membershipwas mentioned during a conversation between,Archerand Morris. MOVIE STAR, INC., ETC.327you to talk to her," Morris went on, "and see what you can do about it."Archeragreed to talk to Rester but said she did not think it would do any good.Later thatday,Morris asked if Archer had talked to Rester and what Rester had to say.Archer told Morris that she had told Rester at noon that she was supposed to talkto Rester and get her out of the Union.Archer also reported to Morris that her(Archer's) husband was present and spoke up to say, "Like hell you're supposedto talk to [Rester] and get her out of the Union.I'm a teamster and . . . Resteris not coming out of the union."Finally, Archer informed Morris that Rester saidshe was not withdrawing from the Union.Archer herself joined the Union thefollowing day.12On August 23, Morris whispered to employee Ellaree Palmer, "If you want towork, you better get out of the damn union."Palmer first thought Morris, who washer supervisor, was joking but when she decided that Morris was serious, she askedMorris what she had to do to get out of the Union.Morris told her, "Go in theoffice and tell them you want to withdraw ..You have got until the 31st."Morris added that she "was going to talk [employee] Hazel [Odom] out of [theUnion] because she knew [Odom] had to work " Odom withdrew from the Unionthat same day.The next day, Morris asked Palmer why she was staying with theUnion.Palmer replied that she "felt like" she should and that her husband had'told her to "stay in."Morris said, "Okay."Sometime during the last week of August (probably on August 27), Morris told'employee Beulah Dedeaux that she "wasn't doing it to hurt" Dedeaux but her "bestbet was to withdraw from the union."Dedeaux said she "didn't know what to do."The next afternoon, Dedeaux went to the office and told Shirley Long, the payrollsupervisor, that she wanted to withdraw from the Union.Miss Long told Dedeaux"the paragraph to write," that is, "I want to withdraw from the Union and I don'twant to pay any more union dues." 13Dedeaux rejoined the Union on August 28and a few days later Morris asked her if she had done so.When Dedeaux said'yes,Morris told her, "Well, you'd better get out for your own good" and Dedeauxadmitted she was "undecided again." 14On August 23, Supervisor Wilma Smith told employee Emily Ladner that she had"better get out of the Union," that the plant would work right on (presumably incase of a strike), that the Union would be "out," and that Ladner would be "sorry"if she "didn't get out of the Union." Smith then asked what Ladner was going todo and Ladner said she was staying in the Union.Approximately 2 weeks later,Smith asked Ladner if she had made up her mind and Ladner repeated that shewould continue to be a union member. Smith then said she was going to replaceLadner and a new employee, Lowell Spears, was assigned to Ladner's job shortlythereafter.Ladner was transferred to another job but was returned to her formerjob about 6 weeks later.1512 Archer had been a union member at one timebut had resigned during an earlier period,when she was a supervisor.13Dedeaux's withdrawal slip is dated August 28 and reads, "I wish to withdraw fromthe Union and I don't want to pay any more dues."14The findings concerning Supervisor Morris' conversations with employees Archer,Palmer, and Beulah Dedeaux are based on the testimony of Archer, Palmer, and Dedeauxwhich I credit. I do not credit Morris' testimony concerning her conversations withArcher and Palmer nor her denial that she had a conversation with Beulah Dedeauxabout the Union.According to Morris, Archer stopped her and asked if she knew howmany girls in Morris' line were still in the Union and whether Rester was still a memberand she answered no to both questions. Palmer, Morris testified, also stopped her andasked what the union telegram "no contract-no work" meant and whether Morris thoughtthey would all be out of work.Morris said that she, in turn, asked Palmer if she thoughtit "fair" for the Union to "put us all out of work" to which Palmer replied, "If that'swhat it takes, well, yes."Morris assertedly told Palmer to stick with the Union in thatcaseI think it most unlikely that either Archer or Palmer would question Morris in themanner claimedSince Rester Is Archer's sister-in-law, Archer would be in a betterposition to know Rester's attitude toward the Union than would MorrisAlthoughMorris allegedly asked Palmer if she thought it fair for the Union to put "us all out ofwork," Morris testified on cross-examination that she had been told that the plant wouldoperate during a strike.isThe above findings are based on the credited testimony of Ladner I do not creditSmith's testimony that she merely asked Ladner if there would be a strike and Ladneranswered in the negativeIn addition to the reasons previously set forth for discreditingSmith, I note also that Respondent made no attempt to establish by its records the dateon which Spears was hired. Its failure to do so suggests, at the very least, that its records 328DECISIONSOF NATIONALLABOR RELATIONS BOARDShortly before Ladner was transferred to another job, Smith asked employeeVernon Malley what he thought about the Union and he said he was "union" andwould stay union.16Addie Lumpkin is the personnel manager at Poplarville.On August 24, Lumpkinshowed employees Mattie Gaudet and Artie Saucier a copy of a local newspaperwith a headline concerning a strike threat at Movie Star.Lumpkin then com-mented to Gaudet,"You see, you still have time to get out of the Union if youdon't want to walk a picket line."On September 4, Lumpkin asked employee RellaHarrell to withdraw from the Union saying that,otherwise,Harrell would not havea job.When Harrell asked who was going to fire her, Lumpkin laughed and walkedaway.17On August 27 or 28, Supervisor Virgie Garrett asked employee Gloria Johnsonif she belonged to the Union.When Johnson answered yes, Garrett asked if shewas going to "get out"of it.Johnson said, "No, why?"Garrett did not reply toJohnson's question but asked if Johnson wanted her to get Head Supervisor Carlisleto come and talk to her.Johnson again answered no and Garrett said she wouldbe unable to work at the plant as long as she worked for the Union and if she didnot withdraw she would not be able to draw unemployment insurance.18DollieAnne Miller,who was present during the conversation,withdrew from the Unionon August 28.192.The conversations at the Purvis plantOne morning about the first of August,Plant Manager Henderson asked employeeBettie Jo Lowe to do her a favor.The favor she asked of Lowe was for Lowe totalk to Lowe's sister-in-law, Bettie Ann Lowe, about the Union.The Union wouldnot help Bettie Ann Lowe, Henderson said, because she treats all of the girls alike.Lowe agreed to talk to her sister-in-law and Henderson asked Lowe not to tellanyone about the conversation between Henderson and Lowe because it would getHenderson into trouble.Mary Elizabeth Fillingame was a member of the Union's bargaining committee atPurvis and a delegate to the Union's convention in the spring of 1962. In the summerof 1962, Fillingame was active in urging employees to join the Union and employeeBettie Ann Lowe had indicated she would like to sign a card.One day in early August,when Fillingame returned from lunch, she talked toBettieAnn Lowe and Sarah Cameron,another employee.Cameron said shewanted more time "to think"but Lowe said she was ready to sign a card.Aboutthe time Fillingame handed Lowe a card,PlantManager Josie Henderson walkedwould have not corroborated Smith's testimony that Spears was hired the "latter partof September or October"and have disproved the testimony of Ladner and Malley thatSpears was employed about September 10 or 11. I also note that Respondent did not callSpears as a witness as it surely would have done if his testimony concerning his jobassignment would have corroborated Smith's testimony and refuted Ladner's.OfInter-state Circuit v. United States,306 U.S 208,225-226;N.L.R.Bv. OhioCalcium Company,133 F 2d 721,727 (CA. 6)16 Although I credit Malley's testimony concerning the above incident,I do not credithis testimony that he overheard Smith tell Ladner on September 10 that she would prob-ably lose her job if she did not get out of the Union I think lie heard Smith tell Ladneron August 23 that she would be"sorry . . . If she didn't get out of the Union" and thathe was confused as to the date and that lie was testifying to his own interpretation ofSmith's statement rather than quoting what Smith actually said17Lumpkin admitted that she displayed the paper to a group of employees and asked ifthey had seen it and I think it unlikely that she would have showed it to employees with-out some comment.I therefore credit Gaudet's testimony.In crediting Harrell's testi-mony rather than that of Lumpkin I am aware that the Company announced on August 28that it was no longer bargaining with the Union.It does not follow, however,as Respond-ent argues,that the Company had no reason to discuss the Union with Harrell or otheremployees thereafter for the Company's action had,if anything,increased the possibilityof a strikeUnder these circumstances,the employees'attitude toward the Union con-tinued to be a subject of concern to the Company.18 The above findings are based on the testimony of Johnson which I credit. I do notcredit Garrett's testimony that Johnson asked her if the plant would operate during astrike and she said yes.Since Garrett admitted that the source of her information wasa speech by General 'Manager Hale, Johnson had no reason to ask Garrett what the Com-,pany would do if there was a strike.19AlthoughMiller'swithdrawal slip is undated,itwas introduced into evidence byRespondent as one of those received on August 28 MOVIE STAR, INC., ETC.329by and told Fillingame that she could not sign up new employees. Fillingame repliedthat the Union would "hold" the cards of new girls until they had completed theirtrainingperiod.Henderson answered that Fillingame could not sign up employeeswho had not been employed 6 weeks and "besides that they had to have their chancein the office."The warning bell for return to work had rung before the conversationbetween Henderson and Fillingame began and the final bell rang while Fillingameand Henderson were talking.203.The conversations at the Ellisville plantAt the time of the events herein issue,Warren Baker was the manager of theEllisville plant.About the middle of August, Baker asked employee Della Crown-over what she thought would happen if there was a strike.Crownover, who wasan officer of the Ellisville local, expressed the opinion that some of the employeeswould strike and that some would not and added that she opposed a strike. Bakerreplied that if there was a strike, Herman would move the plant back to Pennsylvaniawhere it had come from.During thesameperiod, Baker asked Crownover if sheknew that some of the girls were coming out of the Union and told Crownover that105 had "come out" at Poplarville and 35 at Purvis.When Crownover asked howmany had come out at Ellisville, Baker replied, "None yet, but all they arewaitingfor is a leader." In the same or another conversation about the same time, Bakerasked Crownover how she thought "things weregoing" andshe said "it looked prettyslim toher."Baker said "it looked bad to him, too, that he could see that theplant was in its death throes."In mid-September, Assistant Manager Clarette Monk asked Crownover which emaployees had votedagainst astrike at the union meeting the previous Wednesday.Crownover said she was sure she knew but refused to name the employees because itwas a secretballot and she "couldn't prove it "The future of the plant was also the subject of a conversation between Baker andUnion Chairlady Juanita Knuckles on August 14.Knuckles initiated the conversa-tion when she told Baker she believed there were discrepancies between the Com-pany's actual offer to the Union and the offer as stated in Herman's letter. In thecourse of the conversation, Baker told Knuckles that the employees would acceptthe Company's contract proposals if the union officers would use their influence.The officers, Baker added, would be doing the employees a favor if they acceptedthe offer because it was the last one the Company would make and it "would closethe Ellisville plant and [the employees] would be without jobs."According toBaker, the work could be sent to other plants including the two new ones in PuertoRico where the employees would work for lower wages.All he would have todo, Baker explained, was to pick up the telephone and make one call and this plantro The above findings are based on the credited testimony of Fillingame and Lowe. Al-though Fillingame testified that the incident in which she was involved occurred onAugust 10, her prehearing affidavit gave August 16 as the dateThe exact date is notcritical and she explained that after giving her affidavit she deteimined the correct dateby checking the date on which the Union filed a grievance based on the incident.More-over, Henderson admitted that she spoke to Fillingame in early August after noticing thatLowe had a "white card" in her hand. According to Henderson, the 1 p in. bell had rungand she told Fillingame that she was not supposed to solicit for the Union during workinghours and that Fillingame should give a new girl a chance to make production before shestarted "bothering" herShe also told Fillingame, Henderson said, that after Lowecompleted her training "we would . . . ask her if she wanted to belong to the Union ornot and she would have a chance to sign a card in the office." Although Henderson testi-fied that Supervisor Nada Rutland was present during the conversation, Respondent didnot call Rutland as a witness It called instead employee Mavis Anderson who testifiedto havingseenHenderson stop momentarily at or near a group of employees which in-cluded Fillingame and Lowe.According to Anderson, the incident occurred after thesecond bell had rangHowever, Anderson admittedly did not hear anything that was saidand was not even certain that anything was said. Under these circumstances it is clearthat it was impossible for Anderson to know whether the incident she saw was the onedescribed by Fillingame and Henderson.Moreover, it is clear from other portions ofAnderson's testimony that she was a wholly unreliable witness.Finally, the prompt filingof a grievance with respect to the incident tends to corroborate Fillingame's testimonythat Henderson's remarks were not based on the fact that Fillingame was engaging inunion activity on working time.Henderson's open opposition to efforts by the Union tosign up new members also causes me to credit Lowe's testimony that Henderson asked herto talk to Bettie Ann Lowe about the Union and to discreditHenderson's testimony thatno such conversation occurred. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDwill close and never "open again."Baker added that he would have no troublegetting another job.21In late June, lust before the original expiration date of the old contract, AssistantManager Clarette Monk and employee Knuckles discussed, in the presence of anumber of employees, whether there would be a strike.During the discussion,Monk stated that before the Company would "let" the employees strike and picketthe plant, it would close the plant.And shortly after Herman's letter was read tothe employees (August 14), Monk asked Knuckles why the employees did not accepttheCompany's offer, saying, "Don't you know that if you don't take this finalproposal . . . you will all be without jobs . . . this plant will close . . . they cangive this work to other plants and we will all be without work " 22On or about August 23, Supervisor Thelma Myrick asked employee Ida Rushton,"What do you think about coming out of the union" and suggested that Rushton"Join an independent union."Rushton said she did not think an independent unionwas any good, to which Myrick replied, "Neither is the one that you have now."Myrick also asked Rushton if she had read Herman's letter and informed Rushtonthat if there was a strike "the plant will never be opened again.You cannot get ajob anywhereYou can't draw unemployment benefits" and no other "plant will... be allowed to come to Ellisville."Rushton indicated that she doubted the accuracy of Myrick's statements butMyrick asked her to "think of the other girls that have to have [the plant] for theirliving "Myrick also asked Rushton if she had heard Manager Hale talk about thework done at the Ellisville plant and observed that it could be closed permanentlyand never missed.At the close of the conversation, Myrick placed a copy of aletter on Rushton's machine and said she wanted Rushton to read it carefully.Theletter contained a copy of Union Representative Kehrer's telegram to the Companyon August 22 and the Company's replyAbout August 27, Myrick asked employee Lillie Ruth Boyette if she "would comeout of the Union" and stated that if the plant was closed by a strike, it wouldnever open again.There would be a different union, Myrick said, and the dueswould be "about fifty cents" instead of the current $3.50 per month 23After lunchthat same day, Assistant Manager Monk asked Boyette what she thought of "whatThelma Myrick just talked to you about9"Boyette said she wanted time to thinkitover.The next morning, Monk asked Boyette what she had decided and Boyettesaid she was staying with the Union.During the same period, employee Ruby Livingston was also approached first bySupervisor Myrick and then by Supervisor Monk.Myrick wanted to know whether21 In crediting Knuckles' and Crownover's testimony on which the above findings arebased, I have taken into account that they were union officersAs previously pointed out,if the Company sought to cause defections from the Union at all, its efforts would neces-sarily be directed at union membersFurthermore, Crownover's statement that she wasopposed to a strike suggested that she might-with encouragement--lead an antiunionmovementMy discrediting of Baker's denials that he made most of the statementsattributed to him is due in part to his purported lack of knowledge of and interest inemployee withdrawalsI find such an attitude incredible, particularly in view of Baker'sadmission that lie spoke by telephone with General Manager Hale "almost daily," andthat during these conversations he asked about contract negotiations and Hale wouldbring him "up to date in a general sort of way " I also find incredible Baker's testimonythat the Union was not mentioned at a 3 to 4 hour meeting of management representatives,including Board Chairman Herman, at Poplarville in July I note also that the conversa-tions occurred on or about August 14, the date on which Herman's letter was read to theemployees and that the chief difference between the statements attributed to Baker andthose in the Herman letter is that Baker's were more direct. Thus, according to Herman,acceptance of the Union's proposals would leave the Company noncompetitiveand "in aposition of being unable to provide [the employees] with less work and, in some instances,with no work at all."Herman also expressed the hope that the employees would "urge"acceptance of the Company's "final" offer when it was presented at union meetings.Finally, the Herman letter and Baker's statements are additional reasons why I credit thetestimony of the employees at the Ellisville plant concerning similar statements by varioussupervisors at that plant.Cf.N L R.B v. Pittsburgh SS Company,337 U.S. 656, 659.22My crediting of the testimony of Crownover and others concerning their conversationswith Monk, is based in part on the fact that Monk's demeanor and her testimony con-vinced me that she has decided views which she does not hesitate to express23I do not credit Boyette's testimony that Myrick stated that there would be no strikeif 50 percent of the girls withdrew from the Union since Boyette in her prehearing affidavitquoted Myrick as having said that there would be no strike if 50 percent of the employeeswould continue to work. MOVIE STAR, INC., ETC.331Livingston had thought about coming out of the Union and stated that the Companywanted to form "an independent or company union," that more than half of the"girls" had pulled out of the Union, and gave the number who had withdrawn attheMagnolia plant.According to Myrick, only the girls who pulled out wouldget work and she reminded Livingston that some of the employees "had childrenwho would go hungry if they didn't work."Myrick also remarked, "I guess youknow that if you strike they are going to move the plant and there won't be anotherfactory that will come in here in Ellisville."As Myrick walked away, AssistantManager Monk came by and asked Livingston what she thought about what Myrickhad said.Livingston said she did not know and gave the same answer when Monkasked if there would be a strike.24During the last week in August, Supervisor Sidney Ryals commented to employeeEtta Baygents that "just about all of the girls were withdrawing from the Union,"-that the Company (or at least the one at Ellisville) was not recognizing the Unionany more, and that the employees who were withdrawing from the Union wouldhave jobs while those who did not withdraw would not have jobs.25During the last week of August, Supervisor Katherine Smith went to employeeJaniceClark to instruct Clark about her work.According to Clark's credited-testimony, during her stay Smith asked Clark if Clark had heard about the "trouble"between the Company and the Union.Clark said she had not and Smith told herthat "the Company didn't recognize the Union any more," that there was a rumorthat the employees might strike and if they did it would "just be like quitting" theirjobs and they could "never work [at the plant] any more" and "their names wouldbe put on a list and they couldn't work anywhere else." Smith also told Clark thatHerman would move all the machines out of the plant, that there would be no plant,and that it would be hard on the girls who really needed to work.26 Smith addedthat the girls who wanted to could continue to work in case of a strike and those whowent out with the Union would be called agitators or something like that."During the same period,Smith had occasion to instruct employee Royce Easonabout her work. Smith, according to Eason's credited testimony, asked if Easonhad heard what had happened.When Eason said,"No," Smith stated that "overhalf of the girls had pulled out of the union and that anyone that went out [onstrike]would be discharged.Eason commented that it had been"prettybad" with the Union and that without one the employees "couldn't hardly work." 2724Myrick denied having any conversation with Boyette about the Union but admittedhaving started a conversation with Rushton by asking her what she thought of the Com-pany's offer because she was "carious" to know what Rushton thought.Livingston,Myrick said, asked her whether the plant would be moved if these was a strike and shereplied that she had no idea but that Manager Hale had said 6 or 8 months before thatthe plant was not showing a profit and Myrick added that "if it closed it would probablynot open because of that"Myrick also testified that she heard nothing about with-drawals from the Union until sometime"during September."ie , at least several daysafter August 28 when the Company's statement on the subject was read to the employees.In finding that Myrick made the statements attributed to her,I have considered,inter alia,that the outspoken Monk was Myrick's immediate superior, that in two cases Myrick'sconversations were followed by a visit from Monk, and Myrick's denial that she heardanything about withdraials from the Union until September.25 The above findings are based on Baygents'testimony which I credit.According toRyals, the subject of their conversation was the Company's offer as set forth in the Hermanletter of August 13.I do not credit Ryals' testimony concerning any part of her conversa-tion with Baygents, in part because I do not believe that Baygents and Ryals would havediscussed the Company's offer in the detail described by Ryals as late as August 30 or 31,-Ie.,after the Company had announced that it was no longer bargaining with the Union.It is more likely that the subjects of any conversation on or afterAugust 28would be theones indicated by Baygents.-reCf. the following passages in the Company's statement to the employees on August 28:The Union has threatened to strike and to close our plant down. This would resultin everyone of our people being thrown out of work at least temporarily and wouldendanger the security of all of your jobs for the future.27According to Smith,she asked Eason what she thought of the Company's offer and told.Eason about the August 28 statement that a large number of employees had withdrawnfrom the Union and that the Company was no longer negotiating with it She had noconversation with Clark about the Union, Smith said. I do not credit Smith's testimonyin part because of her insistence that she had not even heard rumors about withdrawals,from the Union prior to Baker's statement. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 27, Supervisor Lexie Miller asked employee Ann Ruth Pearson if shewas "pulling out of the Union."Pearson said, "No," she "hadn't thought anythingabout it."Miller replied that employees were "pulling out" at the other plants, thatthere had been 35 withdrawals at one plant and 54 at another. "What they weretrying to do," Miller told Pearson, "was to form an independentunion."Milleralso commented that it looked as if there would be a strike and Pearson agreed.The same day, Miller asked employee Glenda Herndon if she still belonged to the"little club."Herndon replied that she did and that she respected both the Unionand the Company. "If it hadn't been for the union," Herndon commented, AssistantManager Monk "wouldn't have her job today."A few minutes later Monk askedwhat "tales" Herndon had been telling Miller.Herndon asked Monk to leave butMonk said Herndon owed her an apology.Herndon also commented that Millershould not have come to her machine in the first place.Likewise during the last week in August, Miller asked employee Mary Blackwellwhat she thought about a strike and about some of the girls "pulling out of theunion."Miller added that even if the girls left the Union, they could still haveunion representationMiller also asked Blackwell not to mention to anyone whatMiller had said.Blackwell's replies clearly indicated that she was strongly in favorof the incumbentunion.28F.The Company's statements on August 28As set forthsupra,the old contract was applicable to the employees at Poplarville,Ellisville,Magnolia, and Purvis and the Company agreed during the 1962 negotia-tions that any new contract would be applicable to the employees at Sumrall andCollins.It is undisputed that the Union represented a majority of the employeesat the six plants, taken as a unit, at least through mid-August 1962, although itapparently had no members at Sumrall or Collins.The Union's representative status was demonstrated by the fact that a majorityof the employees had signed dues checkoff authorizations.However, as set forthmore fullyinfra,by the close of business on August 27, numerous employees hadsigned and submitted to the Company slips stating that they no longer wished tobelong to the Union and directing the Company not to deduct any more dues on itsbehalf.When the parties met on August 28 at New Orleans, Salberg announced he hada statement to read.He thereupon read the following statement:As you know, the Company met with the union in numerous bargainingsessions and informal meetingsinNew York, Atlanta and New Orleans forthe past five months, in an attempt to reach a fair settlement.The Companydealtwith, and seriously considered the union's demands, and made a fairand reasonable offer of settlement, one which the Company could live with.This offer was turned down by the union.The union's demands at the beginningand all the way through to the last meeting have been unreasonable and op-pressive.The demands have been such that if the Company were to try tomeet them, we sincerely believe that it would place the Company in a dangerousposition competitively; that the business of the Company would be jeopardized;and, the jobs of all Company personnel would be in danger.These same con-clusions apparently were reached by a substantial number of employees atthe Company, and in the past several days large numbers of our employeeshave indicated their dissatisfaction with the union by advising the Companythat they have withdrawn from the union and by instructing the Company tostop deducting union dues.As a result of the large-scale withdrawals from theunion, it is the Company's belief that the union no longer represents a majorityof the Company's employees.The Company's attorneys have advised that inview of these recent developments, it would be improper and risky under thelaw for the Company to continue its negotiations with the union and, therefore,we cannot continue to negotiate.Furthermore, on the advice of the Company'sattorneys, and in order that the present situation can be cleared up, the Com-pany has filed a petition with the National Labor Relations Board requestingthat the Labor Board conduct an election so that the Company's employees canas In crediting the testimony of Pearson,Blackwell,Herndon,and other employees atEllisville and in discrediting that of miller and other supervisors, I am influenced in partby the fact that the testimony discloses that few if any of the supervisors were told thatthey were not permitted to question or threaten the employeesSince the record disclosesthat the supervisors were apprehensive about the future of the plant in case of a strike,I think it probable that they made the statements attributed to them MOVIE STAR, INC., ETC.333vote on the question of whether or not they want to be represented by the union.The circumstances make it necessary for the Company to tell its employeesthat the Company believes that the union has not represented their best interests,and that the employees would be better off without the union.The Company decided on this course of action only this morning, and thepetition was filed with the Labor Board just before we came here to this meet-ing.Had we reached this decision earlier, we would have advised you promptlyso as to have avoided any inconvenience that may have been caused you byattending this meeting.This statement will be read to all the employees atthe various plants involved so that each of them will know the Company'sreasons for not continuing negotiations with the union.As indicated by the last sentence of the above statement, it was read the sameday to the employees at Poplarville, Ellisville, Magnolia, and Purvis. It was pref-aced by the following statement:We have asked you together here to talk to you about the union situation.As many of you know, when Movie Star first came to Mississippi, many yearsago, the International Ladies Garment Workers Union practically came withit.Very shortly after the company's first plant opened, the company gaverecognition to that union and entered into a contract with them.None of ouremployees ever had a chance to vote on whether or not they wanted to berepresented by that union.Furthermore, as the years have passed and asMovie Star has expanded and built new plants in Mississippi, the contractswith this union have been extended to cover these new plants so that the plantsat Poplarville, Purvis, Ellisville and Magnolia have all been covered by the latestcontract with this unionsince1959.The new plants at Sumrall and Collinswere not built at the time and, therefore, they have not been covered by thatcontract.All of you know the story of the recent negotiations which thecompany has had with the union in an attempt to work out a new contract.The company has done its utmost to make an offer for improvement of wages,holidays, vacations and other benefits which was more than fair and whichwas the very best that the company could offer in the face of the tough competi-tion that we have today.The union turned that offer down cold.The unionhas threatened to strike and to close our plants down.This would result ineveryone of our people being thrown out of work at least temporarily and wouldendanger the security of all of your jobs for the future.In the past few days large numbers of you have voluntarily come to us andadvised us that you have withdrawn from the union and have asked us to stop de-ducting union dues from your pay.This has happened not only in this plant,but also in other company plants as well.This action by you makes it clear thatthis uniondoes not actually represent a majority of our employees today.Thismorning, at a meeting in New Orleans, company representatives informed theunionof this fact and told the union that under these circumstances the com-pany could not continue negotiations with the union. I want to read to youthe statement which was read to theunionby our representatives at the meetingin New Orleans this morning.Here is the statement. (Read the statement infull.)That is the complete statement which was given by the company to the unionthismorning.In addition, the company went to the Regional Office of theNational Labor Relations Board and filed a petition for an election.This elec-tion will be held by the Labor Board, whichis anagency of the Federal Govern-ment, to let our employees vote-for the first time-on whether or not theyreally want this union to represent them.We are not proud of the fact that we helped to force thisunionupon youfromthe beginningand that we did not provide you with an opportunity tovote on this serious question.That was a mistake and we readily admit it.Our only excuse is that before we came to Mississippi, the company's entirebusinessexperiencewas in the northeast where theseunions exercise life anddeath controlover plantsand the jobs of the workers.The fact that many of you folks have made your decision to withdraw fromthe union and cancel your dues payments is evidence of the fact that you fullyunderstand that the union's position in thesenegotiationswould hurt our com-pany and consequently hurt you.You know aswell asI do thatwe are allin the same boat together and if our company or our company'sbusiness ishurt by theunionthe jobs of all of us will be hurt.I do want to assure you that if the union strikes this plant the company in-tends to continueoperating.We willsee to itthat there are jobs for all of you 334DECISIONSOF NATIONALLABOR RELATIONS BOARDwho want to work. If necessary we will hire new employees to replace thestrikers.We certainly hope that this is not necessary but we are ready to do,our utmost to be certain that our business and the jobs of all those who wantthem here are protected.We want to thank you for standing up to support what you believe is right.We are going to see to it that you have an opportunity to vote on this unionissue.We do not believe that further interference will help any of us.Whatwe will have will be only what we get by working together.The decision in this election will be up to you.We have confidence in yourgood judgment.As soon as we have further information about the electionwe will let you know.We appreciate your good attitude and your support ofyour company.Thank you.Also as indicated, the Company filed with the Board's Regional Office on Au-gust 28 a petition for an election.None was ever held, however, due to the filingof the unfair labor practice charges which set the instant proceeding in motion.Finally, on September 17, 1962, Company Negotiator Salberg wrote Union Nego-tiator Kehrer as follows:It has been reported to us that you and other representatives of the ILGWUare inferring to employees of Movie Star at the several plants in Mississippithat we are welching on our offers with respect to increases and other benefitswhich were made to the Union during negotiations. Specifically we are toldthat you are asking these employees-where are the wage increases, etc., whichthe Company promised?As you well know, the Union has kept the Company from putting theseincreased benefits into effect by filing with the National Labor Relations Boardthe unwarranted and baseless charges of alleged unfair labor practices, by-refusing to allow the employees to vote in a Labor Board election, and byholding over the Company's head the threat that if we were to put the in-creases and other benefits into effect you would file additional unfair laborpractices charges against the Company and thereby further delay the election.The purpose of this letter is to give you an opportunity to state your positionopenly and clearly with respect to whether or not you have any objection tothe Company putting into effect theincreasesand other benefits which wereoffered during the negotiations.Ifwe do not hear from you by next Thursday, September 20, 1962, weshall assume that the Union will not object to our putting these increased bene-fits immediately into effect, retroactive to September 1, 1962, and that yourorganization will not complain to the Labor Board about this action in anyproceedings now or in the future.Kehrer apparently did not reply to Salberg's letter.G. Analysisand conclusions1.The Company's conduct which violated Section 8 (a) (1) of the Act 29The factsset forth in section II, E,supra,disclose that Respondent engaged in thefollowing conduct which, it is well-established and I find, interfered with, restrained,and coerced employees in the exercise of the rights guaranteed them by the Act inviolation of Section 8(a)(1) of the Act:1.SupervisorMorris' statement to employee Palmer,"If you want to work, youbetter get out of the damn union," her instructions to Palmer about how to withdraw,her statement to Palmer that she (Morris) was going to talk employee Odom outof the Union because Odom had to work, and her subsequent questioning of Palmerabout why she was staying in the Union; Morris' statement to employee BeulahDedeaux that she "wasn't doing it to hurt" Dedeaux but that her "best bet was towithdraw from the Union," her later questioning of Dedeaux about her union mem-bership and comment that Dedeaux had better get out of the Union for her own good.2.SupervisorWilma Smith's questioning of employee Joyce Dedeaux about whyDedeaux did not get out of the Union and her immediately following reminder thatDedeaux knew she had to work; Smith's statement to employee Ladner that she hadbetter get out of the Union and that Ladner would be "sorry" if she "didn't get outof the Union";Smith's later questioning of Ladner concerning Ladner's decision.Although some of the incidents included below were not set forth in the complaint,they are closely related to incidents which were set forth and were fully litigated at the,hearingCf.Monroe Feed,Store,112 NLRB1336, 1337-1338. MOVIE STAR, INC., ETC.3353.Supervisor Lumpkin's request that employee Harrell withdraw from the Unionwhich was followed by the statement that if Harrell did not withdraw she wouldnot have a job.4.Supervisor Garrett's questioning of employee Johnson about her union mem-bership, whether she was going to get out of the Union, and Garrett's statementsthat Johnson would not be able to work if she "worked for the Union" and that ifshe did not withdraw she would not be able to draw unemployment insurance.5.PlantManager Baker's statement to employee Crownover that Board Chair-man Herman would move the plant if there was a strike; his questioning of Crown-over about whether she knew that employees were withdrawing from the Unionand his comment immediately thereafter that the employees at Ellisville were "waitingfor a leader"; Baker's statements to employee Knuckles that the Union's officerswould be doing the employees a favor if they accepted the Company's offer becauseitwas the last one the Company would make and if it was not accepted theCompany would close the plant, transfer the work to other plants, and employeeswould be without jobs.6.SupervisorMyrick's questioning of employee Rushton about her opinion ofwithdrawing from the Union, her suggestion that Rushton join an independent union,her statements to Rushton that if there was a strike the plant would never openagain, that Rushton could not get a job anywhere and could not draw unemploy-ment insurance, that no other plant would be allowed to come to Ellisville, andher request that Rushton consider the other employees who had to work; Myrick'ssimilar questions and statements to employee Boyette; Myrick's questioning of em-ployee Livingston about coning out of the Union, her statements to Livingston thatthe Company wanted to form an independent or company union, that employeeswere withdrawing from the Union, that only the girls who withdrew from the Unionwould get work, and that the plant would be moved if there was a strike and noother plant would come in.7.SupervisorMonk's statement to employee Knuckles that the Company wouldclose the plant before it would permit the employees to strike and picket; her ques-tioning of Knickles as to why the employees did not accept the Company's offerand her statement that otherwise the plant would close and the employees would bewithout jobs.8.Supervisor Ryals' statement to employee Baygents that just about all of thegirlswere withdrawing from the Union and the immediately following statementthat the employees who withdrew would have jobs and those who did not withdrawwould have no jobs.9.Supervisor Katherine Smith's questioning of employee Clark about whether shehad heard about the "trouble" between the Company and the Union, her commentsto Clark that if the employees struck it would be just like quitting their jobs, theycould never work at the plant again, their names would be put on a list and theycould not work anywhere, and that the plant would be closed; Smith's statement toemployee Eason that more than half of the girls had withdrawn from the Unionand that anyone who struck would be discharged.I also find that Respondent violated Section 8(a) (1) of the Act by engaging inthe conduct set forth below.Although an employer is permitted to express hisviews and opinions concerning the Union and to advance arguments in supportthereof, this does not mean that he can question employees about their views orsolicit them individually to withdraw from the Union or to assist the employer incausing other employees to withdraw.The reason, of course, is that such questions,comments, and requests do not constitute the expression of views, opinions, or argu-ments by the employer but rather cause, directly or indirectly, individual employeesto reveal their positions.Cf.New French Benzol Cleaners and Laundry, Inc.,139 NLRB 1176.In some of the incidents set forth below, the employees were questioned directlyconcerning their union membership and attitudes toward its purported policies orplans.In others, the management representative made comments which could beexpected to and in fact did cause the employee to disclose her position. In stillothers, the employee was requested to assist management in its campaign against theUnion including its efforts to cause the employees to withdraw from it.Included also is the Henderson-Fillingame incident describedsupra.AlthoughI have found that the incident did not occur during working time, I would reach thesame conclusion even if the final bell had already rung.30Thus Henderson's own10 It was stipulated at thehearing that there was no "no-solicitation"rule in effect atthe Purvis plant and it is undisputed that soliciting for other purposes is carried on duringworking hours. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony discloses that she did not limit her comments to the fact that the workbell had rung for she admittedly also told Fillingame, in the presence of otheremployees, that "she should give a new girl a chance to make production before[Fillingame] started bothering her" and that "after [Lowe] had completed hertraining period that we would . . . ask [her] if she wanted to sign a union cardor not and that [the employee] would have a chance to sign a card in the office."It is therefore apparent that Henderson was criticizing Fillingame's efforts to signup new girls generally and was seeking to limit solicitations on behalf of the Unionto inquiries in the office by company representatives.Such a limitation on unionactivity,which amounts to the broadest no-solicitation rule, clearly interferes with,restrains, and coerces employees in the exercise of the rights guaranteed them bythe Act.That it did so in this case is revealed by the fact that Lowe did not signa card although it is undisputed that she had told Fillingame a few minutes earlierthat she was ready to sign.31Having considered the questions, statements, and requests set forth below "inconnection with the position of the parties, with the background and circumstancesunder which they [were] made and with the general conduct of the parties," I findthem to be "a part of a general pattern or course of conduct" which coerced theemployees and deprived them of the free choice guaranteed them by the Act.N.L.R.B. v. Kropp Forge Co.,178 F. 2d 822, 829 (C.A. 7), cert. denied 340 U.S.810.As the court said inN.L.R.B. v. Wilbur H. Ford, d/b/a Ford Brothers,170F. 2d 735, 738 (C.A. 6), "It is impossible to estimate the effect of such anti-unionactivities on employees generally" and the test in such cases is not whether there isproof of actual coercion but whether it may reasonably be said that the conducttends to interfere with employee rights.1.General Manager Hale's questioning of employee Joyce Dedeaux about whythe employees did not form a "local" union, his statements to Dedeaux that hewanted her on his side, meaning that he wanted her out of the Union, and hiscomment "let the chips fall where they may" when Dedeaux said she was not goingover to Hale's side.2.Head Supervisor Veda Carlisle's statements to employee Dorothy Archer thatshe needed Archer's help and needed it badly and that Archer had to talk fast andhelp the Company get the employees out of the Union.3.SupervisorMorris' request of employee Archer that she help get anotheremployee out of the Union and her asking Archer if she had talked to the employeeand what the latter said.4.PlantManager Henderson's request that employee Lowe talk to another em-ployee about the Union and her request that Lowe not tell anyone about Henderson'srequest; Henderson's criticism of employee Fillingame for soliciting another employeeto sign a union card and her ban upon all solicitation by employees.5.Supervisor Monk's questioning of employee Crownover about which employeeshad voted against a strike; Monk's questioning of employees Boyette and Livingstonabout what they thought of Supervisor Myrick's statements to them.6.Supervisor Lexie Miller's questioning of employee Pearson about pulling out oftheUnion, her statement to Pearson that employees were withdrawing at otherplants and were trying to form an independent union; Miller's questioning of em-ployee Herndon about her membership in the "little club"; Miller's questioning ofemployee Blackwell about her opinion about a strike and employee withdrawals fromthe Union and her comment that the employees could withdraw and still have unionrepresentation.7.SupervisorWilma Smith's questioning of employee Malley about his unionviews.2.The Company's refusal to bargain in violation of Section 8(a) (5) and(1) of the Acta.The negotiations through August 8It is well settled that the Act does not impose any duty upon the employer tomake concessions to the union or reach agreement with it. It is equally true,however, that good-faith bargaining requires the employer to approach the bargain-ing table willing to listen to the union and open to being persuaded by its arguments.This, according to the General Counsel and the Union, the Respondent did not dobecause, they say, it was determined to agree to no contract except on its own termsand the Union, at least, argues that the Company had determined what those termswould be before the parties had even met.31The cards signed during this period are in evidence as General Counsel'sExhibit No 31 MOVIE STAR, INC., ETC.337I do not doubt that an employer is not bargaining in good faith if his prenegotiationdecisions are final in the sense that the union can do or say nothing which willpersuade him to vary his position materially on any substantial issue.However,I assume that employers, when preparing for contract negotiations, may properlydecide generally what their position will be on various subjects, such as wages, whichare likely to arise.And although I have no doubt that the Company here madesuch preliminary decisions, I am unable to find that a preponderance of the evidenceestablishes that Respondent entered into negotiations with its position on every issueso firmly fixed that it was merely going through the motions of bargaining.Asbargaining progressed, the Company made new counteroffers to the Union on most,if not all, major issues.And it is impossible for me to say that they were not moresubstantial than they would have been if the Company had not listened to the Union'sarguments and counteragreements.Nor can I agree with the contention of the General Counsel and the Union thatRespondent failed to bargain in good faith by failing to furnish the Union, uponrequest,with data to substantiate its claim that it could not grant the Union'sdemands and remain competitive.The duty of an employer, who pleads "inability to pay" the increases soughtby the union, to furnish substantiating data, upon request, is well established.N L R B. v. Truitt Mfg. Co ,351 U.S. 149, 152-153.But as the Court was carefulto point out, its holding does not mean that "in every case in which economic hard-ship is raised as an argument against increased wages, it automatically follows thatthe employees are entitled to substantiating evidence.Each case must turn uponits particular facts.The inquiry must always be whether or not under the circum-stances of the particular case the statutory obligation to bargain in good faith hasbeen met"(Ibid.)The Respondent's duty, therefore, must be determined on thebasis of the facts in this particular case.As set forthsupra,the parties failed to reach agreement primarily because of theUnion's insistence on a 35-hour week and a $1.40 an hour minimum wage andthe Company's equally firm position that to agree to such terms would so increase itscosts that its competitive position would be destroyed or at least seriously damaged.Although the Company did not claim that it was impossible for it to grant theUnion's demands, the gist of its position was that the increase in costs would requirean increase in prices which in turn would affect its ability to retain and obtaincustomers and hence to remain in business 32AlthoughTruittdeals with a claimof "inability to pay," I do not read the decision as being limited to such a claim.Thus, the Court observed that "good faith bargaining necessarily requires that claimsmade.should be honest claims" and imposes a duty upon the bargainer, ifrequested, to do more than repeat his claim "mechanically." In my opinion, thesestatements apply not only to a claim of "inability to pay" but also to any positiontaken which materially affects the course of bargaining. It follows, therefore, andI find that the Company's duty to bargain in good faith required it to comply with arequest by the Union for evidence which would substantiate its claim that to grantthe Union's demands would seriously affect its competitive position 33It is therefore necessary to determine whether the Union requested substantiatingevidence and the Company refused-or failed-to furnish it.Both Union Negotia-tor Kehrer and Company Negotiator Salberg testified that the Company offered toshow the Union "records from its auditors."Although Salberg testified that theUnion did not accept the offer, I credit Kehrer's testimony that he asked for therecords 34Although it is clear that the records were never furnished the Union,32Cf. the testimony of Company Negotiator Salberg that he told the Union that theCompany could not meet the Union's demands because it would not be able to compete and"it would be out of business in effect "33Although I credit Kehrer's testimony that Board Chairman Herman stated on August 7that the Company "would be unable to pay [the Union'sl demands," I am convinced andfind that Herman's statement was but an elliptical repetition of the Company's claim thatitwas unable to increase its costs and stay competitive.34I consider it unlikely that Kehrer would refuse the Company's offer and his testimonythat he renewed his request during a recess conversation with Board Chairman Herman isundeniedApparently Salberg was either not present during this conversation or not nearenough to hear it.Although I am sure that Salberg testified in good faith when heasserted the offer was not accepted, I am convinced that he was mistaken, probably becausehe did not hear or understand Kehrer's reply to the Company's offer during the morningmeeting.This could easily happen since there were at least a dozen and probably morepersons present and I do not doubt that, at times, more than one person was talking.734-070-64-vol. 145-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDitdoes not follow that the Company thereby violated its duty to bargain in goodfaith with the Union.Thus, the offer was made and accepted on August 7 at a meeting in New Orleansand there is no evidence that the Company's chief negotiators, who have their officesinNew York, had the records with them.Although it might have been possiblefor the Company to make the records available the next day when the parties metagain, nothing in the record suggests that the Union asked or expected the Companyto comply with its request within 24 hours.Finally, I note that August 8 was thelast date on which contract negotiations in fact occurred for when the parties metagain on August 28, the Company announced that it would not engage in furthernegotiations because it doubted the Union's majority. I am convinced, therefore,that the Company's failure to furnish the substantiating data requested by the Unionwas due to the breakdown of negotiations shortly after the August 8 meeting.Underthese circumstances, I cannot find that the Company's failure to furnish the recordswas either evidence of or, without more, constituted bad-faith bargaining.35b.The Herman letter of August 13As statedsupra,the partiesmet twice on August 7 and twice on August 8.Although the Company told the Union on August 8 that it had offered all it could"under all of the circumstances," the Company did not inform the Union that ithad made its "final" offer.36On the contrary, it is clear that it was understood thatthe parties would meet again.On August 14, however, the Company read and dis-tributed to the employees at Poplarville, Magnolia, Ellisville, and Purvis, the Hermanletter which referred to the August 8 offer as the Company's "final" offer.It is therefore apparent that the Herman letter was not merely a factual reportof what had gone on at the bargaining sessions but set forth a highly important"fact" which had not been communicated to the Union. It is impossible to say,of course, what the Union's position would have been on August 8 had it been toldthat its choice lay between a contract incorporating the Company's proposals or nocontract.But it is possible that the Union would have preferred what it regardedas a poor contract to none at all.Furthermore, by at least implying that the Unionhad rejected what it knew to be the Company's final offer, the Company created theimpression that the Union had abandoned its efforts to obtain a contract. Such asuggestion could not fail to raise a question in the minds of the employees concern-ing the benefits to be obtained from union representation and it is significant that31 employees at the Magnolia plant canceled their dues deduction authorizations onAugust 14, 15, 16, and 17.In addition, the letter expressed both the opinion that the employees would ap-prove the Company's offer and the "hope" that they would "urge that it be approvedwhen it is presented to you at union meetings, which no doubt will be called forthe purpose of presenting the Company's proposal to you." In my opinion, thepurpose of these statements and the letter generally was to secure acceptance bythe employees of an offer which had already been rejected by their bargainingrepresentative, albeit without knowledge that it was the Company's final offer.Although the letter paid lipservice to the Union's status as the bargaining agent byreferring to meetings at which the offer would be voted upon, it clearly sought toforce the Union to hold such meetings promptly and to submit the offer to a vote.Moreover, it was designed to create dissatisfaction among the employees if theUnion did not conduct its affairs in the manner suggested by the Company.Andthiswas precisely its effect for a number of the employee witnesses called by Re-spondent testified that their dissatisfaction with the Union was based in large parton the fact that they were not permitted to vote on the Company's offer at meetingsheld on he evening of August 14, the date on which the letter was read in thefour plants.The letter also reminded the employees that the Company had been able-gener-ally-to provide steady work and then stated that acceptance of the Union's pro-posals, which it characterized as "pretty unrealistic," would not permit the Companyto stay competitive and "would put [it] in a position of being able to Provide [theemployees] with less work and, in some instances with no work "On the otherss It is arguable that the Company was under a duty to deliver the records to the Unionas soon aspossible after August 8 or, at least, to inquire when and where the Union wishedto examine them In view of all of the circumstances, however, its duty to do so is notso clear that I can conclude that its failure to take the initiative means that it was notbargaining in good faith.36 I do not understand Respondent to be contending otherwise. In any event,I creditUnion Negotiator Kehrer's testimony that no such statement was made MOVIE STAR, INC., ETC.339hand, the Company assured the employees that it believed they were "entitled to thesame sort of progress in wages and fringes" enjoyed by employees in competitiveplants and also stated that if a "peaceful and progressive relationship" were main-tained, the Company could "probably . . . put into effect the increases" proposedby the Company and "still stay competitive."The Company's offer was also saidto provide a basis on which the Company could "continue to operate our plants andcompete" but did not mean that the Company was abandoning its policy of "en-abling [the employees] to make steady advancement in wages and workingconditions."The employees to whom this communication was addressed-chiefly women-lived in small towns in which job opportunities cannot be great, particularly forwomen 37Under these circumstances, the question of whether the Company wouldcontinue to operate its plants was a serious one to the employees and when state-ments such as those set forth above "are made by one who is a part of management,and who has the power to change prophecies into realities, such statements, whethercouched in language of probability or certainty, tend to impede and coerce employeesin their right to self-organization ..N.L.R.B. v. W. C. Nabors, d/b/a W. C.Nabors Company,196 F. 2d 272, 276 (C.A. 5), cert. denied 344 U.S. 865.38Moreover, by referring to the Company's policy of granting employees "steadyadvancement in wages and working conditions" and by implying that the Companywould put its proposals into effect whether a contract were signed or not, the lettersuggested to the employees that they would receive the same benefits without theUnion that they would receive with it.In sum, I am convinced and find that the Herman letter, by stating a highlyimportant fact not communicated to the Union during negotiations, went beyond amere factual report of what had occurred at the bargaining sessions. I am alsoconvinced and find that the purpose and/or effect of the letter was to underminethe Union's position as the bargaining representative of the employees by seeking tobargain with the employees directly.Cf.FitzgeraldMills Corporation,133 NLRB877, 882-884, enfd. 313 F. 2d 260, 268 (C.A. 2). It follows, therefore, and I findthat the Respondent failed to bargain in good faith with the Union in violation ofSection 8(a)(5) and (1) of the Act, by reading and distributing copies of theHerman letter to the employees for the Act makes it the duty of the employer tobargain with the representative of the employees and "exacts the negative duty totreatwith no other."Medo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678,683-684.As the Court said inMay Department Stores d/b/a Famous-Barr Com-pany v. N.L.R.B.,326 U.S. 376, 385, direct dealing with employees "interferes withthe right to self-organization by emphasizing to the employees that there is nonecessity for a collective bargaining agent."That the Herman letter revealed a company decision to ignore the Union thereafterand to undermine its position as the bargaining representative of the employees isborne out by the Company's subsequent conduct39On August 16, i.e., 2 days after the Herman letter, Union Business Agent Mc-Mahan visited the Magnolia plant.Having apparently heard that employees therewere withdrawing from the Union, he asked to see the withdrawal slips and askedthe names of the employees who had signed them. Plant Manager Long repliedthat there were only a few and that the slips had been sent to Poplarville.McMahanasked General Manager Hale, who was also present, if he could see the slips ifhe went to Poplarville and Hale replied that he saw no reason why not.s'Hammond's Universal World Atlas, 1962 edition, reports the population of Poplar-ville,at which the Company employs approximately 450 employees, as 2,136: Ellisvillehas a population of 4,592, and the plant employs 171 ; Magnolia: population 2,083, plant160; Purvis: population 1,614, plant 231.11The statements referred to by the court were made by Nabors in a speech "in whichhe outlined [the employees'] privilege of either joining or not joining the union, theirright to vote for or against the union, and advised them of the possibility of their workweek being reduced from 45 to 40 hours, because of overtime requirements, should respond-ent's plant be unionized, which would result in a reduction of their `take home' pay.Healso made it clear that he did not wish union matters pursued on company time, and thatif the plant were unionized he could shut it down . . . Respondent made it abundantlyclear that he was opposed to his employees joining a union."Ibid.at 274.89I find no merit in the contention of the General Counsel and the Union that theCompany's distribution of the telegrams of August 22 is further evidence of its bad faith.There is no evidence that in this instance the Company did anything more than make acorrect factual report to the employees. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn his return to Poplarville, Hale called Company Negotiator Salberg in NewYork and asked what he should do about McMahan's request. Salberg advisedHale not to turn the slips over to McMahan and instructed Hale to tell McMahanthat the matter would be discussed at the next bargaining session.As a result, Halerefused to show McMahan the slips when the latter went to Poplarville on August 17.Hale added, contrary to fact, that the slips had been sent to New York.40Needless to say, the Union, as the recognized representative of the employees,had a legitimate interest in the matter of withdrawals from the Union. If the numberwas substantial, a question could be raised concerning the Union's majority as it infact was less than 2 weeks later. In addition, Long misrepresented the facts when hetoldMcMahan that there had been only a "few" withdrawals when in fact there hadbeen 38 in the last 4 days and Hale misrepresented the facts when he asserted thatthe slips had been sent to New York.Furthermore, the facts set forthsupraestablish that, beginning on August 14,numerous supervisors sought to undermine the Union's position by engaging in suchconduct as urging employees to withdraw from it, suggesting that they form anindependent union, and threatening them with reprisals if they remained membersof the Union and/or exercised the right to strike guaranteed them by the Act.Finally, it is significant that Respondent never bargained with the Union afterAugust 14 for when the parties met again, the Company refused to continue tonegotiate on the grounds that it doubted that the Union represented a majority ofthe employees.c.The Company's refusal to bargain on August 28The final issue to be determined is whether the Company violated its duty tobargain by refusing to negotiate with the Union on and after August 28 on theground that it believed that the Union no longer represented a majority of the em-ployees.In contending that it did, the General Counsel and Union assert: (1) theUnion in fact represented a majority of the employees at all times; (2) the Com-pany's doubt was not asserted in good faith; and (3) assumingarguendothat theUnion had in fact lost its majority, the loss was due to the Company's prior unfairlabor practices and thereforeisnodefense to its refusal to bargain.In July, the Company deducted union dues from the checks of well over half ofthe employees on the bargaining unit (626 out of 1,172) pursuant to checkoff au-thorizations.It is also probable that the Company held checkoff authorizationsfrom other employees but did not deduct dues from their checks for one reason oranother.41Furthermore, a number of employees signed union cards and/or check-off authorizations for the first time in July and August with the understanding thatno dues would be deducted unless and until a contract was signed.On the other hand, a number of employees notified the Company in writing inJuly that they no longer wanted to belong to the Union and directed it to discontinuethe deduction of union dues from their checks.The number increased markedly inAugust so that dues were deducted that month from the checks of only 467 employeesout of a total of 1,132.42Furthermore, an additional number of employees sub-mitted similar statements to the Company after August 11 at Ellisville and Purvisand after August 18 at Poplarville and Magnolia. It is therefore clear and I findthat by the close of business on August 27, the Company had on file uncanceledcheckoff authorizations for substantially fewer than half the employees.In contending that the Union nonetheless continued to represent a majority of theemployees, the General Counsel and Union point out that the checkoff authoriza-40The above findings concerning McMahan's conversations with Long and Hale are basedupon the testimony of McMahan which I credit41For example, dues are not deducted from the checks of employees who have workedfewer than a specified number of days during the pay period.szDues were deducted at Poplarville and Magnolia on the basis of the payroll of Au-gust 18; at Ellisville and Purvis on the basis of the August 11 payroll.The Union hadno members at Sumrall or Collins. The August payrolls and deductions were as followsEmploy-Deduc-Employ-Deduc-eestionseesLionsPoplarville---------------449133Sumrall------------------910Magnolia-----------------Purvis16023164141Collms-------------------300--------------------Ellisville-----------------171129Total ---------------1.132467 MOVIE STAR, INC., ETC.341tions signed by the employees provide on their face that they are irrevocable unlesswritten notice is served on the Union as well as the Company and that none of theemployees notified the Union, either in writing or orally, that he was revoking hischeckoff authorization.They argue, therefore, that the revocations were ineffectiveand, this being so, the cancellations in no way affected the Union's majority status.The short answer to this contention is that, as noted above, the slips signed andpresented to the Company did not state merely that the employees wished no duesto be checked off thereafter.All, or virtually all, also contained statements such as"I want to withdraw from the Union," and "I do not want to be a member of theUnion." It follows, therefore, and I find that if the statements submitted to theCompany by the employees were voluntary-i.e., if they reflected the uncoercedwishes of the employees-the Union did not represent a majority on or afterAugust 28.It istherefore necessary to determine whether it can reasonably be concluded thatthe defections from the Union were attributable in whole or part to the Company'sprior unfair labor practices.If so, the Union's majority before the unfair laborpractices will be assumed to have continued as a matter of law.Or, to state it an-other way, a loss of majority caused in whole or in part by the Employer's unfairlabor practices does not justify his refusal to bargain. SeeSuperior Engraving Com-pany,83 NLRB 215, 218, enfd. 183 F. 2d 783, 792-793 (C.A. 7), cert. denied340 U.S. 930.To hold otherwise would permit an employer to profit by his ownmisconduct and would encourage employersto engagein such conduct in order toavoid their statutory duty to bargain with the majority representative of theiremployees.That the Union represented a majority of the employees until mid-August is un-denied.At that time, however, the Company embarked on the course of conductdescribedsupra,which began in earnest with the Herman letter of August 13 whichsought to bargain with the employees directly and included statements by manage-ment representatives such as, "If you want to work you better get out of the damnunion," andthat the plant would be moved or closed if there was a strike.More-over, as previouslypointed out,employee Odom withdrew from the Union on thevery day that Supervisor Morris told employee Palmer that she was going to talkOdom out of the Union because Odom had to work, and Dollie Miller withdreweither the day or day after she heard the Garrett-Johnson conversation.And al-though employeeBettieAnn Lowe had told employee Fillingame that she wasready to signa unioncard, she did not do so after Plant Manager Hendersoncriticized Fillingame for "bothering" new employees.Furthermore,asRespondentpoints out in its brief, the events set forthsupracannot be viewed in a vacuumfor it is clear that the employees were talking "freely" to each other and wereexpressingtheir viewsand opinions.It isequally safeto assumethat they alsoreported and discussed the statements made by the various supervisors.4Concededly, it is possible that enough employees might have withdrawn from theUnion voluntarily-i.e., if the Company had committed no unfair labor practices-to have destroyed its majority.44But the Company's conduct makes it impossiblefor anyone to know how many withdrawals there would have been had the Com-pany not engaged in the conduct describedin sectionII,E, supra.It is true that the Company called a number of employee witnesses who testifiedthat they withdrew because the Union had threatened to strike and they were op-posed to a strike and because they were not permitted to vote on the Company's offerat a union meeting on August 14-the day on which the Herman letter was read 45Although their testimony was adduced as proof that they and other employees with-drew from the Union for reasons wholly unrelated to the Company's conduct, itfalls far short of achieving its purpose.Thus, who can say that the employees'opposition to a strike stemmed entirely from a natural reluctance to strike and wasnot due in part to threats that the employees would be without work permanently43Cf.Plant Manager Baker's testimony that the Union was probably discussed evenduring working hours for "It's a little bit hard to keep control on about 165 women andkeep them from talking."44 It is alsopossible, of course, that the Union's countercampaign might have been moresuccessful but for the Company's course of conduct.45After 9 witnesses had testified concerning their reasons for withdrawing from theUnion, the Respondent stated that it expected to call 24more,each of whom would testifythat she withdrew from the Union for the sameand/orsimilar or related reasonsTheTrial Examiner thereupon ruled that their testimony would be cumulative and would notbe permittedOf the nine witnesses called, two had withdrawn from the Union long beforethe eventshere in issue.Another withdrew on August 31 after the Company had notifiedthe employees that it wasno longer bargainingwith the Union 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDif there was a strike?And who can say that the employees who wanted to acceptthe Company's offer and criticized the Union when they were not permitted to voteon it did so in part because they preferred employment on the Company's terms tono jobs at all?In short, in order to say with any degree of certainty that the Union would havelost itsmajority even if the Company had committed no unfair labor practices, itwould be necessary to determine first, each of the congeries of facts and factorswhich, consciously and unconsciously, influenced the decision of each employee.Itwould then be necessary to determine the relative weight each employee gaveto each fact and whether one fact was given greater weight than others only becauseof the existence of other facts.Needless to say, such an analysis is impossible.Even the employees themselves cannot be certain that they were under no senseof constraint for constraint "is a subtle thing, and the recognition of constraint maycall for a high degree of introspective perception."Bethlehem Shipbuilding Corpo-ration, Ltd. v. N.L.R.B.,114 F. 2d 930, 937 (C.A. 1), cited with approvalN.L.R.B.v.Donnelly Garment Company,330 U.S. 219, 231. See alsoN.L.R.B. v. WilburH. Ford, d/b/a Ford Brothers, supra.It is for these reasons that little weight has been given to the testimony of theemployees concerning their reasons for withdrawing from the Union. I do notdoubt that some of them were testifying truthfully in that each of the reasons statedplayed a part in their decisions.But it does not follow that they stated or evenknew-consciously-all of their reasons.As a result, I find their testimony un-persuasive and cannot conclude therefrom that they-or the others who would havetestified similarly-withdrew from the Union solely for the reasons stated and there-fore wholly voluntarily.Cf.Donnelly Garment Company,50 NLRB241; N.L.R.B.V. Donnelly Garment Company, supra.Indeed, the testimony of several of the employees called by Respondent suggeststhat they may have been influenced by other factors. For example, Mary HelenSmith admitted that she withdrew because of "All of the confusion that was beingtalked and talk of a strike."Leona Smith testified at one point that the reason sheexpressed at the hearing "was the most important one."Furthermore, two of theemployees apparently felt that the Company had an interest in their decision forLeona Smith notified her supervisor, Wilma Smith, of her intention to withdraw andHelen Saucier told Supervisor Smith that she had withdrawn.46In sum, the Company engaged in conduct, the reasonable and natural tendency ofwhich was to undermine the Union and to interfere with, restrain, and coerce em-ployees in the exercise of the rights guaranteed them by the Act.Under thesecircumstances, it is reasonable to conclude and I conclude that the withdrawals fromthe Union which followed closely upon such conduct were attributable at least in partto such conduct even though other factors may also have been responsible to somedegree.In cases such as this in which an accurate determination of the employees'attitude is impossible, doubts must be resolved against the party whose conduct hascreated the situation.47Cf.N.L.R.B. v. Birmingham Publishing Company, 262F. 2d 2, 9-10 (C.A. 5).Respondent's prior illegal conduct likewise causes me to conclude that it was notacting in good faith when it questioned the Union's majority on August 28 and'refused, allegedly for that reason alone, to continue contract negotiations.As indi-catedsupra,the Herman letter of August 13 marked a turning point in the Company'sdealings with the Union although no one questioned the Union's majority on that49 It is clear that the Company's role in the preparation of the withdrawal slips was notconfined to permitting the employees to use scrap paper and pens or pencils which hap-pended to be available when they went to the office and said they wanted to withdrawfrom the Union.At Magnolia, for example, they were given mimeographed slips to sign.And in most cases the wording on and the size of the slips signed at the other plants wasstrikingly similar.Such uniformity on the part of scores of employees at widely separated'plants,who allegedly went to the office either singly or with only one or two others,,suggests employer assistance in preparing the slips4T Respondentargues inIts brief that the fact that a large number of employees with-drew from the Union at Magnolia, where it is not even alleged that the Company engagedin conduct in violation of Section 8(a) (1) of the Act, proves that the withdrawals werevoluntary.As previously pointed out, however, a substantial number of the withdrawals,at Magnolia occurred on or after August 14, the date on which the Herman letter was read—As previously found, the letter violated Section 8(a) (5) and(1) of the Actby,inter alia,seeking tobargain directly with the employees and to convince them that they did not needa bargainingrepresentative. MOVIE STAR, INC., ETC.343date.I cannot say that the delay between the August 8 and 28 meetingswas causedby the Company for the purpose of gaining time in which to dissipate the Union'smajority, but it was used for that purpose.And Company Negotiator Salberg'sdecision on August 16 or 17 not to disclose to UnionBusinessAgent McMahan thenumber of withdrawals from the Union at Magnolia provides further evidence thatthe Company's attitude toward the Union changed well before August 27 when,according to the Company, it decided for the first time to discontinue recognizingand dealing with the Union as the representative of the employees.Although itmay be that Salberg in New York did not know of management's conduct inMississippi, his principal cannot be permitted to profit by its unfair labor practicesbecause of his lack of knowledge.SeeThe Gem City Mattress Manufacturing Co.,136 NLRB 1317.48And finally, I note that Manager Hale did not mention toSalberg the fact that a number of employees had recently signed union cards forthe first time.I find therefore that neither the Union's lossofmajority nor the Company'sasserted doubt of the Union's current majority justified the Company'srefusal tocontinue negotiations with the Union on and after August 28 and that byrefusing tobargain on that date and thereafter, the Company violated Section 8(a) (5) and (1)of the Act.Cf.Franks Bros. Company v. N.L.R.B.,321U.S. 702, 704-705;N.L.R.B. v. Idaho Egg Producers, Inc.,229 F. 2d 821, 823 (C.A. 9).IN.THE REMEDYMy Recommended Order will contain the conventional provisions enteredin casesinvolving coercive conduct and a refusal to bargain collectively in violation ofSection 8(a)(1) and (5) of the Act; cease and desist from the unfair labor practicesfound and from in any like or related manner infringing upon the statutory rightsof its employees; upon request, bargain with the collective-bargaining representativeof the employees in the unit found appropriate.The requirement that Respondentsbargain, on request, with the Union is included because of my finding that thewithdrawals from the Union which destroyed its majority were attributableat leastin part to the Company's prior unfair labor practices.Cf.Franks Bros. Company v.N.L.R.B.,321 U.S. 702, 704-705.CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The International Ladies Garment Workers Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.The production and maintenance employees employed at Respondents' plants atPoplarville, Purvis,Magnolia, Ellisville, Collins, and Sumrall, all in Mississippi, asa group, constitute a unit appropriate for collective bargaining.4.The Union has been at all times the exclusive bargaining representative ofthe employees in the unit set forth immediately above5.By coercively questioning employees about union matters, by threatening themwith loss of employment if they did not withdraw from the Union, by requestingemployees to assist the Company in causing other employees to withdraw from theUnion, by threatening to close or move the plant if the employees engaged in astrike, and by directing an employee to cease soliciting on behalf of the Union, theRespondents have interfered with, restrained, and coerced employees in the exerciseof the rights guaranteed them by Section 7 of the Act, in violation of Section8 (a) (1)of the Act.6.By informing the employees of a material and importantfact concerning theCompany's position at a bargaining meeting with the Union, which fact had not beencommunicated to the Union, by attempting to bargain with the employees directly,and by refusing to bargain with the Union on and after August 28, 1962, Respondentsviolated Section 8(a) (5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.491 note In this connection that the Herman letter originated in New York and I amsure that Salberg was at least aware of It. It Is probable that he drafted it as he did theCompany's statements on August 28. I also find It difficult to believe that Salberg andBoard Chairman Herman knew nothing about widespread withdrawals from the Unionuntil August 27 when General Manager Hale mentioned them In a telephone conversation. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law, and the entire record inthe case, I hereby recommend that the Respondents, Movie Star, Inc., Movie Starof Poplarville, Inc.,Movie Star of Ellisville, Inc., Movie Star of Magnolia, Inc.,Movie Star of Purvis, Inc., Movie Star of Collins, Inc., Movie Star of Sumrall, Inc.,their officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating coercively employees concerning their union membership andrelated matters.(b)Urging employees to withdraw from the Union and requesting employees toassist the Respondents in causing other employees to withdraw from the Union.(c)Directing employees not to attempt to sign up union members but to leavesolicitation of membership to management representatives.(d) Threatening employees with loss of employment if they did not withdrawfrom the Union and threatening that the plant would be closed or moved in casethe employees engaged in a strike.(e)Attempting to bargain with the employees directly concerning their wages,hours, and other terms and conditions of employment.(f)Refusing to bargain with the Union generally and specifically by informingemployees of one or more material facts concerning the Company's position atbargaining meetings with the Union, if the fact or facts have not been communicatedto the Union.(g) In any like or related manner interfering with, restraining, and coercingemployees in the exercise of their right to join and remain members of any labororganization, to assist any labor organization by engaging in protected activities onitsbehalf, to bargain collectively through representatives of their own choosing,or to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Bargain, upon request, with the International Ladies Garment Workers Union,AFL-CIO, with respect to the wages, hours and working conditions of the produc-tion and maintenance employees at their plants at Poplarville, Ellisville, Magnolia,Purvis, Collins, and Sumrall, all in Mississippi(b) Post at their plants at Poplarville, Ellisville, Magnolia, Purvis, Sumrall, andCollins, all in Mississippi, copies of the attached applicable notices marked "Ap-pendix." 49Copies of said notice, to be furnished by the Regional Director forthe Fifteenth Region, shall, after being duly signed by an authorized representativeof the Respondents, be posted by the Respondents immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material(c)Notify the Regional Director for the Fifteenth Region, in writing, within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondents have taken to comply herewith 50It is further recommended that the complaint be dismissed in all other respects.98 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "60 In the event that ithis Recommended Order be adopted by the Board, this provisionshall be modified to read- "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of aTrial Examinerof the National LaborRelations Board, and in order to effectuate the policiesof the National Labor Rela-tions Act,as amended,we hereby notify ouremployees that- MOVIE STAR,INC., ETC.345WE WILL NOT threaten employees with loss of employment because of theirunion activities, or threaten to close or move our plants in case of a strike,or coercively question employees concerning union matters.WE WILL NOT interfere with our employees' attempts to persuade other em-ployees to join International Ladies Garment Workers Union, AFL-CIO, orany other labor organization, or ask employees to withdraw from or to assistthe Company in causing other employees to withdraw from ILGWU or anyother labor organization.WE WILL NOT attempt to bargain with our employees directly concerningtheir wages, hours, and other conditions of employment.WE WILL bargain, on request, with International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive bargaining representative of our productionand maintenance employees at our plants at Poplarville, Ellisville, Magnolia,Purvis, Collins, and Sumrall, Mississippi, excluding supervisors, with respectto rates of pay, hours of work, and other terms and conditions of employment.All of our employees have the right to form, join, or assist any labor organizationor to refrain from doing so.MOVIE STAR, INC., ANDMOVIE STAR OF POPLARVILLE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mu°st remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or compliancewith its provisions.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with loss of employment because of theirunion activities, or threaten to close or move our plants in case of a strike,or coercively question employees concerning union mattersWE WILL NOT interfere with our employees' attempts to persuade other em-ployees to join International Ladies Garment Workers Union, AFL-CIO, orany other labor organization, or ask employees to withdraw from or to assistthe Company in causing other employees to withdraw from ILGWU or any otherlabor organization.WE WILL NOT attempt to bargain with our employees directly concerningtheirwages, hours, and other conditions of employment.WE WILL bargain, on request, with International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive bargaining representative of our productionand maintenance employees at our plants at Poplarville, Ellisville,Magnolia,Purvis, Collins, and Sumrall, Mississippi, excluding supervisors, with respectto rates of pay, hours of work, and other terms and conditions of employment.All of our employees have the right to form, join, or assist any labor organizationor to refrain from doing so.MOVIE STAR, INC., ANDMOVIE STAR OF MAGNOLIA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office T6024Federal Building (Lovola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or compliancewith its provisions. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with loss of employment because of theirunion activities, or threaten to close or move our plants in case of a strike,or coercively question employees concerning union matters.WE WILL NOT interfere with our employees' attempts to persuade other em-ployees to join International Ladies Garment Workers Union, AFL-CIO, orany other labor organization, or ask employees to withdraw from or to assistthe Companyin causingother employees to withdraw from ILGWU or any otherlabor organization.WE WILL NOT attempt to bargain with our employees directly concerningtheirwages, hours, and other conditions of employment.WE WILL bargain, on request, with International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive bargaining representative of our productionand maintenance employees at our plants at Poplarville, Ellisville, Magnolia,Purvis, Collins, and Sumrall,Mississippi, excluding supervisors, with respectto rates of pay, hours of work, and other terms and conditions of employment.All of our employees have the right to form,join, or assistany labor organizationor to refrain from doing so.MOVIE STAR, INC., ANDMOVIE STAR OF PURVIS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this noticeor compliancewith its provisions.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with loss of employment because of theirunion activities, or threaten to close or move our plants in case of a strike, orcoercively question employees concerning union matters.WE WILL NOT interfere with our employees' attempts to persuade other em-ployees to join International Ladies Garment Workers Union, AFL-CIO, orany other labor organization, or ask employees to withdraw from or to assistthe Company in causing other employees to withdraw from ILGWU or anyother labor organization.WE WILL NOT attempt to bargain with our employees directly concerning theirwages, hours, and other conditions of employment.WE WILL bargain, on request, with International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive bargaining representative of our productionand maintenance employees at our plants at Poplarville, Ellisville, Magnolia,Purvis,Collins, and Sumrall,Mississippi, excluding supervisors, with respectto rates of pay, hours of work, and other terms and conditions of employment.All of our employees have the right to form, join, or assist any labor organiza-tion or to refrain from doing so.MOVIE STAR, INC., andMOVIE STAR OF ELLISVILLE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. MOVIE STAR, INC., ETC.347Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with loss of employment because of theirunion activities, or threaten to close or move our plants in case of a strike, orcoercively question employeesconcerningunion matters.WE WILL NOT interfere with our employees' attempts to persuade other em-ployees to join International Ladies Garment Workers Union, AFL-CIO, orany other labor organization, or ask employees to withdraw from or to assistthe Companyin causingother employees to withdraw from ILGWU or anyother labor organization.WE WILL NOT attempt to bargain with our employees directly concerning theirwages, hours, and other conditions of employment.WE WILL bargain, on request, with International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive bargaining representative of our productionand maintenance employees at our plants at Poplarville, Ellisville, Magnolia,Purvis, Collins, and Sumrall, Mississippi, excluding supervisors, withrespectto rates of pay, hours of work, and other terms and conditions of employment.All of our employees have the rightto form,join, or assistany labororganiza-tion or to refrain from doing so.MOVIE STAR, INC., andMOVIE STAR OF COLLINS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with loss of employment because of theirunion activities, or threaten to close or move our plants in case of a strike, orcoercively question employees concerning union matters.WE WILL NOT interfere with our employees' attempts to persuade other em-ployees to join International Ladies Garment Workers Union, AFL-CIO, orany other labor organization, or ask employees to withdraw from or to assistthe Company in causing other employees to withdraw from ILGWU or anyother labor organization.WE WILL NOT attempt to bargain with our employees directly concerning theirwages, hours, and other conditions of employment.WE WILL bargain, on request, with International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive bargaining representative of our productionand maintenance employees at our plants at Poplarville, Ellisville, Magnolia,Purvis,Collins, and Sumrall, Mississippi, excluding supervisors, with respectto rates of pay, hours of work, and other terms and conditions of employment. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of our employees have the right to form, join, or assist any labor organiza-tion or to refrain from doing so.MOVIE STAR, INC., andMOVIE STAR OF SUMRALL, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.Simmons, Inc.andGeorge L. WeaslerandMariano VazquesArielMorales.Cases Nos. 24-CA-1167 and 24-CA-1168.De-cember 10, 1963SUPPLEMENTAL DECISION AND RECOMMENDATIONOn December 7,1961, the Board issued a Decision and Order in thiscase.'The Board found,inter alga,that the Respondent: (a) onMarch 20, 1959, unlawfully threatened employees with discharge forengaging in protected organizational activities; (b) on March 24, un-lawfully discharged Avilles-Padilla, member of a five-man committeeknown as the Comite; and (c) on or about April 15, unlawfully dis-charged employees who had gone on strike on March 25 to protest theRespondent's discharge of Padilla as well as of the four other membersof the Comite whose discharges were found to have been lawful.Concluding that the Respondent had violated Section 8 (a) (1) and(3) of the Act, the Board ordered Respondent to reinstate Padillawith backpay and to remedy its discrimination against the strikingemployees.Thereafter, on March 21, 1963, the United States Court of Appealsfor the First Circuit handed down its opinion in this matter.2Thecourt accepted the Board's finding of the 8(a) (1) violation based onthe Respondent's threats of March 20 and agreed with the Board thatthe Respondent violated 8(a) (3) of the Act by its discharge ofPadilla on March 24.However, the court rejected the Board's con-clusion that the strike of March 25 was an unfair labor practice strike.In addition, the court held that a contract containing a no-strikeclause which was executed by Respondent sand the SIU on April 10,during the course of the strike, became binding upon the strikingemployees and converted the strike into an unprotected activity asof that date.The court therefore refused enforcement of that part ofthe Board's Order granting relief to the striking employees.With1 134 NLRB 1038.2315 F. 2d 143.145 NLRB No. 35.